CaSe lilS-CV-OOGSZ-R.].]-P.]G ECF NO. 50-4 filed 03/29/19 Page|D.293 Page 1 Of 9

John Heykoop dba Eagle Towing v Michigan State Police, et al
USDC-WD No: 1:18-cV-00632
Honorable Robert J. Jonker
Magistrate Judge Phiflip J. Green

EXHIBIT 3

 

CaSe lilS-CV-OOGSZ-R.].]-P.]G ECF NO. 50-4 filed 03/29/19 Page|D.294 Page 2 Of 9

MCINTIRE, FIRST LIEUTENANT CHRIS
02/04/20 f 9

Pages 1-4

 

 

 

 

Page l Page 3
1 IN ’IHB DISTRIC'{' COU'RT DF 'I'HE UNITED STATE:S 1 TABLE OF CONTENTS
2 FOR THE WESTERN DISTRICT OF‘ MICHIGAN 2
3 3 WITNESS PAGE
4 4 E’IRST LIEU'FENANT CHRIS MCINTIRE
5 301-m HEYKDOP DfE/A 5
E EAGLE TOWING, 6 EXAMINA'I'ION EY MR. ERENNAN 5
7 Plaintiff, 7 EXAMINATION BY MR. MYERB 123
E VS. CEISE ND. 1218-CV-00532 8 RE-EXAMINATION B‘l MR. HRENNAN 126
9 Hui‘!. Rnbert J. Jnnker 9
10 10 EXHIBITS
11 FIRS'I' bIEUTENANT JEFE‘REY WHI'I‘E,' 11
12 FIRST LlIEUTENANT CHRIS 12 EXHIBIT PAGE
13 MCINTIRE, 13 {Exhibit.s attached du transcript.)
14 Defendam'.s . 14
15 15 DEPOSITION EXHIBIT 1 5
16 16 DEFOSITION EXHIEIT 2 17
17 1'? DEPQSITION EXHIBI'I` 3 35
18 The DE.positicn Of FIRST LIEUTENANT CHRIS MCINTIRE, 18 DEPOSITIDN EXHIBIT 4 7'»‘
19 Taken at 4151 Ukemos Road, 19 DEFOSITION EXHIBIT 5 73
20 Dkemna, Mic:higan, 20 DEPUSITION EXHIBIT 6 81
21 C.‘Ommencing at 10:34 a.m., 21 DEPDSITION EXHIBIT 7 53
22 MOnday, E`Ebruar'y 4, 2019, 22 DEPOSITION EXHIBI'I’ H 87
23 BEEOY.'E REbEC'CE\ L. RHBSD, CSR~Z'.'SS, RMR, CRR. 23 DEPDSITIDN EXH.`[EIT 9 92
24 24 DEPDSITION EXHIBIT 10 102
25 25 DEPDSITIDN EXHIBIT 11 1512
Page 2 Page 4
1 APPEA.RANCES: l DBPOSITION EXHIBIT 12 104
2 2 DEPDSITIDN EXHIBIT 13 105
3 JOHN S. BRENNAN 3 DEPDSITIUN EXHIBIT 14 105
4 Fahey Schultz Burzych Rhodes PLC . 4 DEPQSITICN EXHIBIT 15 105
5 4151 Ok€mOS Road 5 DEPDSITIDN EXHIBIT 16 101l
5 okemos, Michigan 48864 6 DEPDSITIUN BXHIBIT 17 108
'»' 517.381.010€) 'T DEPDSITIBN EXHIBIT 18 109
B jbrennan@fsbrlaw.com 8 DEPOSITION EXHIBIT 19 110
5 Appearing on behalf cf the Plaintiff. 9 DEPOSITION EXHIBIT 20 110
10 10 DEPDSITIDN EX.HIBIT 21 113
11 PATRICK S. M‘,(ERS 11 DEPDSITION EXHIBIT 22 114
12 Assisi;anf‘. Atturney General 12 DE!FDSITION EXHIBIT 23 114
13 Civ'il Litiga\:ifm Empluym&nt 51 Elect.ions Divisicm 13 DEPDSITIDN EXHIEIT 24 117
14 525 Wes('. O\'.\‘.awa Stl‘&et 14 DEPDSITIDN EXHIEIT 25 119
15 Lansing, Michigan 48933 15 DEPCSITION EXH.“[BI'I‘ 25 120
16 517.3'!3.6434 16 DEPDSITION EXHIBIT 27 121
17 myerspé@michigan.gov 17 DEPOSITION EXHIBIT 23 121
18 Appearing on behalf cf the Defendants. 18
19 19
20 ALSO PRESEN'.[‘: 20
11 JDhn Heykoop 21
22 22
23 23
24 24
25 25

 

 

Mldeps@uslega|support.com
Ann Arbor | Detroit | Flint | Jackson

U. S. LEGAL, SUPPORT
Bingha:n Farms)'Southiie!d | Grand Rapids

Phone: 888.644.808¢}
Lansing | Mt. C!emens | Saginaw | 'l`roy

 

CaSe lilS-CV-OOGSZ-R.].]-P.]G ECF NO. 50-4 filed 03/29/19 Page|D.295 Page 3 Of 9

MCINTIRE, FIRST LIEUTENANT CHRIS

 

 

02/04/2019 Pages 9~12
Pago 9 Page ll
l Q. You understand what the case is ahout? 1 A. Yes.
2 A. I do. 2 Q. -- there is a no-pref towing list?
3 Q. Okay. I'm going to -~ the first thing l want to do 3 A. There is a list, that's correct.
4 isr l want to go over some of the answers that you 4 Q. Okay. And just for shortness I'm going to use
5 gave in your interrogatories and Clarify a few things. 5 "no-pref" --
6 A. Okay. 6 A. Sure.
7 Q. okay. 7 Q. -~ instead of "no»preference,“ okay?
B MR. BRE[\H\IAN: So if you could mark that for B All right, and is that because you just
9 me, please? 9 haven't seen it or it's not available at the post
10 MARKED FOR IDEl\l’l‘ll'-`ZCATION: 10 Or . ..
11 DEPOSITION EX]~IIBIT 1 ll A. I don’t deal with it. It's maintained by Muskegon
12 10:38 a.m. 12 County Central Dispatch, and I just don't know what
13 BY MR. BRENNAN: 13 wrecker companies are on that list.
14 Q. So I'm showing you what's been marked as Exhihit 1, ‘ 14 Q. Okay. end you didn*t, you didn't make an attempt to
15 and if you could, just page through that. 15 find that list when you were answering the
16 When I show you documents, take as much 16 interrogatory?
17 time as you want to. Just make sure you're familiar 17 A. No.
18 with the documentsl 18 Q. Okay. And then the second question asks you to
19 A. Sure. 19 identify the wreckers and towing companies that have
20 Q. l don't care about time or silence, it's not a big 20 been removed from the list in the past ten years, and
21 deal. 21 your answer says, to your knowledge no towing carpany
22 A. Okay. 22 besides plaintiff has been removed. hud 1 guess I'm
23 Q. I'm not going to ask you questions about Lieutenant 23 tying to figure out -- the question said please
24 White's portion of it -- 24 identify all wreckers or towing companies that have
25 A. Okay. 25 been, that have been removed, and I guess what I'm
Pago 10 Page §2
l Q. -- hut the back end of that you might want to look at, 1 trying to get at here is »~ so you're saying that
2 because that's your response to the document request. 2 within the past ten years, only Eagle Towing has been
3 I just want to make sure you're familiar with that, as 3 removed from the list. ls that correct?
4 well. I'll kind of be using that as we go through the 4 A. Well, first of all, to make -- the ten-year part is
5 whole deposition today, actually. 5 kind of a problem for me. in the sense that I wasn*t
6 A. Okay. 6 involved with Muskegon County for ten years. We
7 Q. Okay. So you, you obviously saw these interrogatories 7 combined the Rockford and Grand Haven post about four
8 and provided the answers to your attorney with regard 8 or five years ago.
9 to how you wanted to respond to these, is that 9 Q. Okay.
10 correct? 10 A. I took over Grand Haven at that point in time, so
11 A. I did. ll prior to that I would have had no working knowledge of
12 Q. 0kay. hud is that your signature also on page 5? 12 anything in Muskegon County.
13 A. It is. 13 Q. Okay, so how about if we just go back five years for
14 Q. Okay. And you were under oath when you signed that, 14 clarification, then?
15 or l presume you were under oath. lt says you were, 15 A. Sure.
16 right? 16 Q. okay. So, as far as you know, no other towing oorrpany
17 A. Yes. 17 was removed from the list in that period of time
18 Q. Okay. If you could look at number 1, we asked if you 18 except for Eagle Towing?
19 could identify all the wreckers or towing companies 19 A. That‘s what 1 understand. yes.
20 that have been placed on your rio-preference wrecker 20 Q. Okay. Now, you state -- and we're going to go over
21 rotation list, and you state that you have no personal 21 Official Order 48 --
22 knowledge of which towing conpanies are on the list 22 A. Okay.
23 since 2014. 23 Q. -- but l just want to get the sense that what you're
24 And that seems to assume that you do have a 24 saying in response to question 3, which asks you to
25 list, is that correc -- 25 identify the process used for reviewing applications

 

 

 

 

Mldcps@usiegalsupport.com
Am\ Arbor | Detroit| Flint | Jackson

U. S. LEGAL SUPPORT
Bingham Farms/Soufhfie]d | Grand Rapids

Phone: 888.644.8056
Lansing§ Mt. Clemens | Saginaw| Troy

CaSe lilS-CV-OOGSZ-R.].]-P.]G ECF NO. 50-4 filed 03/29/19 Page|D.296 Page 4 019

MCINTIRE, FIRST LIEUTENANT CHRIS

 

 

02/04/2019 1321ch 13~»»16
Pagc 13 Psge ]5
1 and removing, and also removing wreckers or towing 1 complaint?
2 companies from the list, you're basically saying here, 2 A. I dcn't. lt was back in 1 think 2000 .. .
3 and correct me if I'm wrongl please, that your post 3 Q. ‘17?
4 follows Order 48 for both considering, placement, and 4 A. No. I don‘t }mow, '14 or so, ‘13, '14 or '15.
5 removing companies from that list. ls that correct? 5 Q. Okay. So the only complaint that you received that
6 A. 'x'es. 6 you're aware of was 2014?
7 Q. Okay. So you're acknowledging here that Order 48 is 7 A. Correct.
8 what you have to abide by for doing those things. Is 8 Q. Okay. And do you know what you did in response to
9 that correct? 9 that complaint?
10 A. Yes. 10 A. I listened to the complainant's ccmplaint, and then I
11 Q. Okay. And thenr and then we've asked for, in nusber 4 11 talked to Mr. Heykoop about it and resolved it.
12 we‘ve asked for the names of companies that have been 12 Q. Okay. And do you know what the complaint was about?
13 on the list since plaintiff‘s removal, and again, 13 A. The guy thought he was overcharged.
14 you're just referring to the Muskegon County Central 14 Q. Okay. And you resolved it,~ how did you resolve it?
15 Dispatch for that information. ls that right? 15 A. Talked to Mr. Heykoop about the overcharging. First I
16 A. Correct. 16 tookr and I can't remember the dollar amount the guy
l'? Q. Did you actually -- it looks like you may have called 1’1 said that he actually was, thought he was overcharged,
18 them or got the information from them because you do 18 but it was several thousands of dollars.
19 list names. ls that right? 19 1 took that information from him, and I
20 A. liesl I did deal with the Muskegon County Central 20 went to some of the companies in Muskegon County, l
21 Dispatch. 21 can't remember which ones I went to, and just asked
22 Q. Okay. So would it be fair to say that they're kind 22 them what they would charge for the type of incident
23 of, l don‘t know, the caretaker of the list -- 23 the person was involved with, and the two places that
24 A. 'l‘hey are. 24 I talked to were right around four to five hundred
25 Q. -- so to speak? 25 dcllars.
Page 14 Pagc 16
1 A. Yes. 1 Q. Dkay.
2 Q. Okay, but they take direction from you as to who's on 2 A. I talked with Mr. Heykoop about that incident, and he
3 and who's not on that listf is that correct? 3 acloiowledged that -- he acknowledged what he charged,
4 A. Correct. 4 and I believe the reasons that he gave were he has a
5 Q. Okay. Then in number 5 we asked if you could identify 5 lot of certifications. that his people go through a
6 complaints made to you about or related to any wrecker 6 lot of extra training they go through, therefore he
’! or towing company in which the subject matter involved 7 charges extra money based on the certifications and
8 was related to a deficiency in the quality or type of B things he does at the scene.
9 service provided, or the fee or rate charged. 9 I explained to him that I thought it was in
10 hud your response is the only company 10 excess cf what he should be charging, and that if I
ll you've ever received a complaint about was about 11 were to receive any more complaints from citizens that
12 Plaintiff. Is that right? 12 they were being overcharged, I would come back to him
13 A. Correct. 13 then and I would have to take a look at removal from
14 Q. Do you know how many -~ it says identify them, but you 14 the no-preference list for overcharging.
15 didn't really identify them. l'm just trying to ~- 19 Q. Okay. Do you know whether that person filed any
16 and it may just be a misunderstanding because l said 16 formal complaints or sought any remedy through the
17 please identify any complaints, and you identified the 17 judicial system?
18 company, and what I‘m trying to figure out is how many 18 A. I don't believe so. He told me that he -- he said,
19 complaints did you »- have you received. 19 “The reality of it is, I*m not out any money. It
20 A. About the company? 20 didn't cost me anything. My insurance company paid
21 Q. About, yes, how many complaints about them. 21 it. I just think that it was excessive."
22 A. I firsthand received one complaint about them. 22 Q. Okay.
23 Q. Okay. And do you know offhand, and maybe we'll run up 23 A. But from there what he did, I really don't know.
24 against it in the documents, but do you remember 24 Q. Okay. And this is the only one that your post has
25 offhand who filed that complaint or who sent that 25 ever received, is that correct?

 

 

 

 

Mldeps@uslogalsupport.com
Ann Arbor | Detroit | F!int § Jackson

U. S. LEGAL SUPPORT
Bingham FarmslSouthilcld 1 Grancl Rapids

Phone: 838.644.8880
Lansing | Mt. Clemens | Saginaw § Troy

CaSe 1218-CV-00632-R.].]-P.]G ECF NO. 50-4 filed 03/29/19 Page|D.297 Page 5 019

MCINTIRE, FIRST LIEUTENANT CHRIS

 

 

02/04/2019 Pages 17~20
Page 17 Pagc i9
1 A. He, personally. 1 Q. Okay. howr what complaint are you referring to that
2 Q. Okay. Can you just give me a sense, on number 6, what 2 established the unacceptable service that you're
3 this Rudd versus City of horton Shores case was ahout? 3 talking about here in this letter?
4 A. !-Ir. Rudd asked me to investigate an incident with the 4 A. Well, it would he a combination of a couple different
5 Norton Shores Police Depart:ment, and there was no 5 things. It would be a combination of the complaint
6 incident to investigate, so I didn‘t investigate it. 6 that I received back in 201-§. and then it's known in
7 And then he filed a lawsuit against me, more so than 7 the law enforcement community and at least in my
8 Norton Shores Police Departinent, but me for failing to 8 county, Muskegon County, that I service -- well, I
9 do my duties as a police officer to investigate this 9 service three counties, but while Eagle's been working
10 cri.me. 10 in Muskegon County, ith known or heard of that Eagle
11 Q. Okay. 11 Towing overcharges people. Not just from the
12 A. And it was dismissed. 12 complaint that I had, there was also, I guess, an
13 Q. Okay. I'm just going to interrupt this for just a 13 exposé. is the best way to put it, from one of the
14 second and go over this real quick. 14 news stations that covers Muskegon County that -- they
15 MARKED l-'UR IDENTIFICATION: 15 did a part on companies that were overcharging
16 DEPOSITION EXHIBIT 2 16 citizens, and they highlighted two companies in the
17 10:49 a.m. 17 Muskegon County arear one of them being Eagle Towing
18 BY MR. BRENNLN: 18 and one of them being a company that I can't remember
19 Q. Okay, Lieutenant, I'm just going to show you what's 19 who they were.
20 been marked as Exhihit 2, and if you could just leaf 2{} Q. l've seen that.
21 through that for a minute and let me know when you're 21 A. That information was out there. And then because, you
22 ready. The last couple pages are photographs that 22 know, I'm a different agency than the other agencies,
23 didn't really turn out, but it's not important. 23 ohviously, in Muskegon County, everybody else had
24 A. Okay. 24 kicked him off the list. The most important to me
25 Q. All right. So the first page of this Exhibit 25 would be the Muskegon County Sheriff's Deparonent,
Page 18 Pago 20
1 Number 2, this is a copy, a true copy of a letter that 1 because we have kind of concurrent jurisdiction where
2 you sent to Jobn Heykoop regarding placement on the 2 we work.
3 no-pref list? 3 They kicked him off quite some time ago,
4 A. It is. 4 and I didn‘t because I didn*t have, I didn‘t have the
5 Q. Okay. And it states that as of December l4th, 2017 -- 5 due process that I have to go through in order to sake
6 now, that's three years after the event that you just 6 that happen. I can*t speak to what other departments
7 told me about, correct? 7 can do and why they would or wouldn't remove somebody
8 A. Correct. 8 from the list, but I was the last agency that had them
9 Q. Or at least three years? 9 on the list.
10 A. mm~hsm. 10 I knew that the Hart post was going through
11 Q. And you've also testified that you haven't received 11 some things with wrecker companies in Oceana County,
12 any other complaints personally since then, is that 12 and in particular Eagle Towing, and Lieutenant White
13 correct? 13 had conducted an investigation for some things that he
14 A. Correct. 14 had happen up in Oceana County, and at the conclusion
15 Q. Okay. lt says: Eagle Towing has been removed from 15 of his investigation he made the decision then to
15 the Michigan State Police Rockford Post 61 no-pref 16 remove then from the nc-preference list in Oceana
17 wrecker list. Your removal from the list is a direct 17 County.
18 result of the unacceptable service that you have 18 And I took a look at the investigation that
19 provided within the post area. 19 another State Police agency did that basically
29 howl could you tell se, what does "post 20 bordered my jurisdiction in regards to a company that
21 area" refer to, please? 21 was operating in Muskegon County, as well. I felt
22 A. l~fy Rockford post area. 22 comfortable then that there was, there was enough
23 Q. Okay. end unacceptable service, that's the only 23 through his investigation to renove them through the
24 stated reason in your letter, is that correct? 24 policies and procedures of our official orders, and
25 A. Correct. 25 then I renoved him, as well.

 

 

 

 

Mldeps@uslega]support.com
Anll Arbor l Detroit| F]int | .}acksml

U. S. LEGAL SUPPORT
Bingham FarmslSoutht':eld | Grand Rapids

Phone: 888.644.8|]80
Lansing| M¢. Clemcns| Saginaw | 'I`roy

CaSe 1218-CV-00632-R.].]-P.]G ECF NO. 50-4 filed 03/29/19 Page|D.298 Page 6 019

MCINTIRE, FIRST LIEUTENANT CHRIS

 

 

02/04/2019 Pages 45M48
Page 45 Page 47
1 possession to refer to, is that right? l violation of that at all.
2 A. That‘s correct. 2 Q. Ohay. They never have, and you don!t know of any
3 Q. Okay. Is that just an oversight or, you know, do you 3 facts that they were?
4 know what the reason for that is? 4 A. Not that I know of.
5 A. I don't Eomw. Probably oversight on my part. I guess 5 Q. Okay. Now, the next section is 48.3.6, the
6 I'm supposed to actually ask for all of those, all of 6 "No~Preference Wrecker Call List,“ under section A(l)
7 those things listed in this order, all their 7 it says that: If a no-preference wrecker call list is
0 insurancss, all their -- all those things, and I 8 created ~- and one was created, correct?
9 haven’t done it. 9 A. Correct.
10 Q. And in order to be on the no-pref list, everyone‘s 10 Q. -- only wrecker services which have requested
11 supposed to provide that information for you, is that 11 placement on the list and have met the requirements of
12 right? 12 this order shall be included
13 A. Correct. 13 1a that correct?
14 Q. Okay. 1111 rightf with regard to storage charges and 14 A. Correct.
15 mileage charges, is your answer the same with regard 15 Q. Okay. Now, in order to he placed on the list -- it
16 to how you determine reasonable fees? 16 states "Application for Placement on No-Preference
17 A. My answer is the same as to? 17 Call hist," and there is a form designated 013-041. Bo
18 Q. You said a minute ago that you don't know how, how 18 you see that?
19 reasonable rates are determined and 1 just asked if 19 A. I see thatl yes.
20 that's the same thing for storage fees and mileage 20 Q. Okay. So in order to be placed on the iist, they have
21 charges. 21 to request placement, and the way to do that is by
22 A. Yes. 22 submitting a UD-il41, is that correct?
23 Q. Okay. hll right, have you everf looking at page 17, 23 A. ’l‘hat's ccrrect.
24 letter M, have you ever found -- no, I'm sorry, one 24 Q. Okay. And it states in 5(3}: The original signed
25 other question. 25 UD-041 and all other required documents shall be
Pege 46 Page 48
1 In your letter of Decemher 14thr 2017, 1 maintained at the worksite for the year the wrecker
2 where you sort of officially told Eagle Towing that 2 service is removed from the no-preference wrecker call
3 they were off your list, you did not make any 3 list plus two years.
4 reference to the rates they were charging in that 4 Do you see that?
5 letterr is that correct? And that‘s Exhibit 2 here. 5 A. I do.
6 A. I did not. 6 Q. Okay. So you are required to maintain this form, is
7 Q. Okay. So as far as Eagle Towing is concerned, when 7 that right?
0 they received this letter, they would have no basis 8 A. By the order, 1 am, yes.
9 for knowing that the reason they were taken off the 9 Q. Okay. And not just the order, not just the form, hut
10 list was because for some reason you felt that their 10 also other required documents, it states there, is
11 charges were in violation of Order 48, is that 11 that right? lt says the original signed form and
12 correct? 12 other required documents ,- do you see that?
13 MR. MYERS: Objection, calls for 13 A. I do.
14 speculation 14 Q. Okay. And, in fact, you have to keep it two years
15 BY MR. BRENNAN: 15 beyond the time that they would have been removed from
16 Q. You can answer. 16 the list, is that right?
17 MR. MYERS: You can answer. 17 A. That's what it says, yes.
16 A. '{eah, I don't know what they would think after reading 13 Q. Okay. How many wrecking companies in your post do you
19 that. 19 have a 11D~G41?
20 BY MR. BRENNAN: 20 A. I don‘t lmow.
21 Q. Okay. Moving on to page 17 , then, looking at M and N, 21 Q. You did research your records to comply with the
22 same question as 1 had for A through K; is there 22 document request, correct?
23 anything in those two subsections that you can see in 23 A. I did what?
24 which Eagle Towing was not in corrpliance? 24 Q. Well, you got a document request, right, the
25 A. Regarding letters M and N, I don't find them to be in 25 Exhibit 1? I had you go through these responses to

 

 

 

 

Mldeps@uslegalsupport.com
Ann Arbor | Detroit | Flint | .lackson

U. S. LEGAL SUPPGRT
Bingham FsrmslSouthiie!d | Grand Rapids

Phone: 888.644.8080
Lansing | Mt. Clemens § Saginaw | Troy

CaSe lilS-CV-OOGSZ-R.].]-P.]G ECF NO. 50-4 filed 03/29/19 Page|D.299 Page 7 019

MClNTIRE, FIRST LIEUTENANT CHRIS

 

 

02/04/2019 Pages 53~56
Page 53 Page 55
1 A. Correct. 1 called "Central Dispatch Centers, " and Muskegon has a
2 Q. You understand that? 2 central dispatch center, is that correct?
3 A. Yeah. 3 A. They do.
4 Q. Because other towing -- other agencies may have their 4 Q. Okay. And it says: Central dispatch centers
5 own tj[ualiticationsf correct? 5 administered by the department. what department are
6 A. Correct. 6 they referring to there?
7 Q. Okay, so I'm just ~» it's kind of importantl I want 7 1\.. I don‘t Jmow. I would suspect our deparment. We
B to make sure -- I*m not relying on anyone else's at 8 have, we have regional dispatch centers, too.
9 this point here, I‘m just relying on -- or i'm 9 Q. Right. end the regional dispatch center doesn't have
10 investigating what you‘ve done with regard to your 10 a towing listl is that correct?
11 post's lists. 11 A. Correct.
12 A. Okay. 12 Q. Okay. Now, 48.3.12 outlines complaint procedures,
13 Q. Okay. Have you heard of 'l'win Cities ‘l‘owing Coupany or 13 right?
14 Wrecking Cospany? 14 A. Yes.
15 A. Not sure. 15 Q. Okay. And it‘s your understanding that these
16 Q. Not sure, okay. You don't know -- you can't confirm 16 procedures are required when dealing with complaints
17 whether they were put on the no-pref list in January 17 against a wrecker service, is that right?
18 of '15? 18 A. Correct, yes.
19 A. No. 19 Q. Gkay. So the first requirement is: Prohlems with or
20 Q. And as far as you know, you don't have any UD-Gels or 20 complaints about a wrecker service shall be documented
21 accompanying documentation for that company at your 21 by the worksite commander
22 postf as far as you know? 22 So going back to your December 14th letterf
23 A. riot that I know of. 23 the complaints or problems that you now have
24 Q. Okay. l'm sorry if this sounds like llm asking the 24 articulated are behind this letterr you don't have any
25 same question again, but let's say since the merger, 25 documentation for those, is that correct?
Page 54 Page 56
1 okay, as far as you knowr you have not personally 1 A. For the one conplaint that I got against Eagle Towing
2 received updated UD-04ls or the insurance and the 2 back in 2314, I do not have any documentation I
3 other documentation from the various towing companies 3 never completed any written documentation.
4 that are on your no-pref list? 4 Q. Okay. And for any of the other reasons that you have
5 A. Not that I §cnow of. 5 stated here today on the record -- and you went
6 Q. Okay. And you haven't asked for them, correct? 6 through the television thing, and all that stuff?
7 A. Correct . 7 A . Yes .
B Q. Okay. So unless you*ve looked at those, you have no 3 Q. Oi<ay. You don't have any documentation, you didn‘t
9 idea whether any towing company is in corrpliance with 9 keep any documentation with regard to any of that, is
10 Official Order 40 as far as getting on the no-pref 10 that correct?
11 list, is that correct? 11 A. Correct.
12 A. Correct. 12 Q. Gkay. And the 2014 incident, you don't have
13 Q. Okay. So you may be in a situation where you have -- 13 documentation regarding that, either, is that right?
14 let me go back to your interrogatories here for a 14 A. I do not, no.
15 moment, Exhihit 1. On page 3 of E)diihit 1, you 15 Q. Okay. You‘re only supposed to retain that for two
16 received the hanes from the Muskegon County Central 16 years, so
17 Dispatch of several towing companiesl 17 “Members, " does that refer to -- I‘m
18 You have no idear as you're sitting here 18 looking at number 2 now, when it says "members. " Does
19 today, whether any of those towing companies are 19 that refer to other officers?
20 appropriately qualified under 0fficial Order 48, is 20 A. Menbers of my depar|:nent.
21 that correct? 21 Q. Okay. So that's other state troopers?
22 A . Correct . 22 A. Correct .
23 Q. Okay. If you can go back to the order again? 23 Q. Gkay. Have you received any reports from the members
24 A. Okay. 24 of your office about Eagle Towing or their esployees
25 Q. All right, so on page 21, 4£1.3.11f there’s a section 25 regarding rendering poor service?

 

 

 

 

Mldcps@uslegaisupport.com
Ann Arbor | Detroit § Flint | Jackson

U. S. LEGAL SUPPORT
Bingham FarmsfSouth{ield | Grand Rspids

Phone: 888.644.8086
Lansing] Mt. Clemens | Saginuw | Troy

CaSe 1218-CV-00632-R.].]-P.]G ECF NO. 50-4 filed 03/29/19 Page|D.SOO Page 8 Of 9

MCINTIRE, FIRST LIEUTENANT CHRIS

 

 

02/04/2019 Pages 57-60
Pags 57 Page 59
1 A. Overchar\ging, yes. 1 as well.
2 Q. From your members? 2 Q. So that's just your personal interpretation?
3 A. `{es. 3 A. Yes.
4 Q. Which ones? 4 Q. Okay. Now, it says in, in 3, it refers to wrecker
5 A. Trooper Phil Harshall and Trooper hugh Welsh. 5 services intentionally violating Chapter 2 of the
6 Q. And, speci§ically, when did -» let‘s start with 6 Michigan Vehicle Code. That never happened with
7 Marshall. When did that ~- when did he complain to 7 respect to Eagle Towing, is that right?
8 you about Eagle Towing, the overpricing? 0 h. I'm not sure what Chapter 2 actually speaks to, so I
9 A. 1 don't recall. It‘s been several years. 9 can't say for sure.
10 Q. Okay. 10 Q. Well, let's try it this way. Intentional violations
11 A. About the same time the complaints came in fran the 11 of fhapter 2. Did any member report to you, "1 think
12 gentlemen that I talked to and Mr. Heykoop and I 12 we've got someone who's in violation of Chapter 2,
13 talked about. 13 intentional violation of (Biapter 2"?
14 Q. Did you keep any documentation of Trooper Marshall's 14 A. I can't say for sure, because 1` don't know that
15 complaints? 15 Chapter 2 speaks to cvercharging people. I£ it does.
16 A. It*s all verbal. 16 then they would have violated that. But I don't know
17 Q. 1411 verbal? 11 what it says in Chapter 2.
18 A. Yea.h. 15 Q. Gkay. And they never made reference to Chapter 2, as
19 Q. And the other member, what was his name again? 19 far as you know?
20 A. Trooper Hugh Welsh. 20 A. Correct.
21 Q. Hugh Welsh? 21 Q, Okay. It states that: Each wrecker service shall be
22 A. birm-hzm. 22 held to identical standards of conduct or performance
23 Q. And was his complaint also about the way the services 23 Is that correct?
24 were priced? 24 A. Yea.
25 A. Yes. 25 Q. Okay. So when you investigated ~- well, 1 don't know
Pagc 58 Pagc 60
l Q. Okay. Did you keep any documentation about that? 1 if 1 want to -- if it's necessarily an investigation,
2 A. Verhal, as well. No. 2 but when you received information about the television
3 Q. Do you remember when that was made? 3 report and what the word on the street was at other
4 A. The one, it was -- back in 2014 there was a couple 4 posts and sheriff departments about Eagle Towing, did
5 different times that Trooper Wslsh had come to me, 5 you do anything to investigate the bills or invoices
6 saying that people had said they were overcharged, but 6 from other towing companies?
7 it was his case that the gentlemen 1 spoke to ~~ the 7 A. 1 never received any complaints about other towing
8 only real complaint that I ever had a person come to 8 companies.
9 me with was from an incident Trooper Welsh had. 9 Q. Right. But it states that. it states that: Each
10 Q. Okay, And now A(Z) says: Members shall report to 10 wrecker service shall be held to identical standards
11 their immediate supervisors the name of any wrecker 11 or conduct of performancel
12 service or their employee that renders poor service 12 So my question isr did you look to see if
13 That‘s not involving charging, correct? 13 other companies were charging about the same as Eagle
14 Talking about the service. 14 Towing?
15 A. Sure, no. 15 A. Yes.
16 Q. Or that is incapable of providing quality service 16 Q. I'm not talking about rates, I'm talking about
17 because of inadequate equipment or personnel -- 17 invoices. Did you look at invoices?
18 A. Correct. 18 A. No.
19 Q. -- neither of those involve that, is that right? 19 Q. Okay.
20 lnadequate equipment or personnel. 20 A. Did not look at their invoices.
21 A. Well, 1 would, I would back up and say render poor 21 Q. You did not look at their invoices?
22 service, kind of the basis, and I use in the letter 22 A. Correct.
23 here when I talked about, you know, providing 23 Q. okay. 1 meanr it's one thing to state a rate. It's
24 unacceptable service, I think that encompasses -~ at 24 something else to find out how much they're actually
25 least the way I thought about it was the overcharging, 25 charging to somebody, is what I'm trying to get at

 

 

 

 

MIdcps@uslega]support.com
Ann Arbor 1 Detroit{ Flint | .lackson

U. S. LEGAL SUPPORT
Bingham FarmslSoutht`leld | Grand Rapids

Phonc: 888.644.808|}
Lansingi Mt. Clemens | Saginaw | Troy

CaSe 1218-CV-00632-R.].]-P.]G ECF NO. 50-4 filed 03/29/19 Page|D.SOl Page 9 Of 9

MCINTIRE, FIRST LIEUTENANT CHRIS

 

 

02/04/2019 Pagcs 125-128
Page 125 Page 127
1 charged. I told him I still didn‘t think that was a 1 invoice even was for?
2 fair amount and that I was considering it done at this 2 A. I do not imow.
3 point in time, but if I received further complaints of 3 Q. Because 1'm going back to something you testified to
4 overcharging, I may have to take a different course of 4 earlier, which is that every incident is different.
5 action. 5 A. Correct.
6 Q. So a lot of this investigation was verbal 6 Q. You didn't make any investigation, at least in terms
7 conversation? 7 of documentationl to determine what was or what was
B 1-1. It was all verball yes, sir. 8 not unique about this particular event, is that
9 Q. And if you received complaints about a towing company, 9 correct?
10 is that how you would typically handle it. in more of 1£1 A. It was that -- I can tell you the case that ~- I
11 an informal, not written manner? 11 remember the case, as it was explained to me, is that
12 A. No. I think that in the future -- this has been kind 12 a person went off the road. about fifty to a hundred
13 of a learning process for me -- I probably would 13 feet, and they were upside down into a creek which was
14 document it. 14 about one foot deep of water.
15 Q. 1 mean in the past. 15 And so that was the conversation I had with
16 A. Oh, right. No, no, yeah. 16 the wrecker ccmpanies; if you had this happen, what
17 Q. And why was that? Did you have a reason that you 17 would it take to tow that person out.
18 would just typically contact these companies over the 10 Q. Okay. And neither of those companies went and did an
19 phone or -- 19 investigation where the creek was ~~
20 A. I've never had one. I've been a post commander for 20 A. No.
21 eleven years and never had complaint against a wrecker 21 Q. -- where the accident happened?
22 company. So I thought it was just a dispute I could 22 A. No.
23 handle over the phone and . .. 23 Q. lt was just a hypothetical creek, with a hypothetical
24 Q. Okay. 1 have no further questions 24 car being tipped into a creek?
25 MR. BRENNAN: Okay. 25 A. Yes, sit.
Page 126 Pagc 128
1 RE-ED{AMINATION 1 Q. Okay. So you had no -- and you didn’t converse with
2 BY MR. BRENNAN: 2 Eagle Towi_ug to determine what the unique
3 Q. You knowr l have one follow-up on that, which is that 3 circumstances were about that particular incident?
4 you said that you contacted one other towing company? 4 h. 1 did talk to him and I asked him, "Why is this charge
5 A. 'I'wo others. I'm sorry, I don't recall which ones they 5 so mulch," and it was explained to me there were
6 were. I know they worked in Muskegon County. 6 different things that were done. They have different
7 Q. But you don't know which ones they were? 7 certifications, different vehicles, different this --
8 A. I don't remember, no. 8 Q. Okay, and the factual circumstances of the accident,
9 Q. hud you don't know how much they were charging? 9 is that right?
10 A. It was mich less. I know that it was enough to have 10 A. And the?
11 me -» I did that before I called Mr. Heykoop, because 11 Q. The factual circumstances of the accident, the unique
12 then I had a basis in my own min -- because when this 12 factual circumstances of the accident, what it took to
13 guy said he was charged whatever it wal, two, three 13 get that particular car out.
14 thousand dollars, I didn't have any real basis to say 14 A. No.
15 that that was right or wrong, so 15 Q. Oh, so you didn*t find out whether it was difficult or
16 Q. Right. And you got these -- and you did this verbally 16 easy, or whether they had to make two or three
17 over the phone, right? 17 attempts, or anything like that?
18 A. 'ies, sir. 18 A. No.
19 Q. You didn't show them Eagle Towing's invoice, is that 19 Q. Okay. Which would make a difference in terms of how
20 correct? 20 much you'd have to charge, is that correct?
21 A. I didn‘t have an invoice. I just had a dollar anount, 21 A. It may.
22 and I did not, no. 22 Q. Okay. All right, l'm done.
23 Q. And you didn't ask him for that? 23 Signature reserved, thank you.
24 h. No. 24 (Deposition concluded at 1:44 p.m.
25 Q. Okay, so you don*t know what the itemization of that 25 Signature of the witness was requested.)

 

 

 

 

Mldeps@uslcgafsupport.com
Ann Arlfmr | Dctroit| Flint | .}ackson

U. S. LEGAL SUPPDRT
Bingham FarmslSouthHe[d | Grand Rapids

Ph¢me: 888.644.8080
Lansing§ Mt. Cfemens | Saginaw i Troy

